Citation Nr: 0215004	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  98-15 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
anxiety and depression.  

(The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and schizophrenia are being 
developed and will be the subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran had active service from July 1965 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD and 
schizophrenia pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  

This case has previously come before the Board.  In April 
2002, the Board remanded the case to the RO for further 
development.  That development having been completed to the 
extent possible, the case has been returned to the Board.  

The veteran was afforded a hearing before a hearing officer 
in November 1998.  He was also afforded a travel board 
hearing before the undersigned member of the Board in March 
2001.  A transcript of each of the hearings has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  In a rating decision dated in August 1977, the RO denied 
entitlement to service connection for anxiety and depression.  
The RO notified the veteran of that decision in September 
1977.  The veteran did not file an appeal within one year.  

2.  The evidence submitted subsequent to the August 1977 
rating decision does not bear directly and substantially upon 
the specific matters under consideration, and alone or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The August 1977 rating decision denying entitlement to 
service connection for anxiety and depression is final.  
Evidence submitted since that rating decision is not new and 
material, and the veteran's claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991& Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1977, the RO denied the veteran's claim of 
entitlement to service connection for chronic anxiety with 
depressive reaction.  The RO determined that the evidence of 
record showed that a nervous condition existed prior to 
service and was not aggravated during service.  

The evidence of record at the time of the August 1977 RO 
decision, included the following:
The July 1965 service entrance examination shows that 
psychiatric examination was normal.  His neuropsychiatric 
state was assigned a medical profile of "1."  On the 
accompanying medical history, he denied having or having had 
depression or excessive worry and nervous trouble of any 
sort.  In February 1966, he complained of an inability to 
have an erection since December 1964 and of anxiety.  The 
record notes that he had impotence prior to service.  Another 
February 1966 record of treatment notes that impotence was 
unimproved and he was referred to the mental health clinic.  
In November 1967, he complained of feeling nervous and tense.  
A December 1967 record notes that he had had a one-year 
problem with an inability to maintain an erection.  The 
examiner noted that the veteran was nervous and tired.  The 
July 1968 separation examination report shows that 
psychiatric examination was normal.  His neuropsychiatric 
state was assigned a medical profile of "1."  On the 
accompanying medical history, he denied having or having had 
depression or excessive worry and nervous trouble of any 
sort.  

VA inpatient treatment records reflect that the veteran was 
hospitalized on two occasions in 1970 for drug dependence, to 
include heroin and cocaine.  He was hospitalized from April 
to May 1972 for drug addiction.  

On VA examination in May 1977, the veteran reported an onset 
of a nervous condition during service in 1966.  He complained 
of tension, anxiety, muscle twitching, headaches, blurred 
vision, and impotence.  The relevant diagnosis was chronic 
anxiety and depressive reaction.  

The evidence added to the record since the prior denial, 
includes the following:

On VA examination in January 1997, his past medical history 
was noted to include major depression.  The relevant 
diagnosis was history of major depression.  

On VA examination in February 1997, the veteran reported a 
past medical history to include psychiatric hospitalizations.  
He reported an onset of symptoms in 1975, to include 
depression and suicidal ideation.  The relevant diagnosis was 
bipolar disorder-depressed.  

By letter dated in October 1998, the veteran's treating VA 
psychologist stated that the veteran had undergone treatment 
at that facility in 1997.  The assessment included notation 
of affective (mood) instability.  

At a personal hearing before a hearing officer at the RO in 
November 1998, the veteran testified that he was first 
diagnosed with depression as a case of impotence during 
service.  Transcript at 2 (November 1998).  He stated that he 
had additional problems with impotence during service, due to 
the stressful nature of his occupation as a Teletype operator 
and being in charge of all the communications for a 
particular unit, to include radio Teletype, Morris Code, and 
cryptographic equipment.  Id.  He stated that following 
separation from service he had problems with depression and 
impotence, for which he tried to self-medicate with drugs.  
Id. at 3-4.  

VA outpatient treatment records reflect various diagnoses.  
In January 1997, the diagnoses were major depression with 
psychotic features, alcohol dependence, and rule out 
personality disorder.  In April 1997 the assessments were 
bipolar disorder and anxiety.  Other records note that the 
veteran had difficulty in maintaining stability in his life 
after service, to include holding a steady job.  In December 
2000, he complained of depression.  

Social Security Administration records, received in November 
2000, reflect that the veteran became eligible to receive 
disability benefits from November 1998.  The decision notes 
that his disabilities included affective disorder.  

By letter dated in March 2001, a VA physician stated that the 
veteran suffered from depression.  

At a personal hearing before the undersigned member of the 
Board in March 2001, the veteran testified that a flashback 
of a truck accident during service caused him to have a 
nervous breakdown.  Transcript at 5 (March 2001).  He stated 
that he had sleep difficulties.  Id. at 6.  

Criteria

The unappealed August 1977 rating decision that denied 
entitlement to service connection for chronic anxiety with 
depressive reaction is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1103 (2001).  In order to 
reopen the claim, the veteran must present new and material 
evidence.  38 U.S.C.A. § 5108.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the May 1998 rating decision of the reasons and bases for the 
denial of his claim.  He was further notified of this 
information in the September 1998 statement of the case and 
the February 2001 and August 2002 supplemental statements of 
the case.  The Board concludes that the discussions in the 
May 1998 rating decision and in the statement and 
supplemental statements of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claim.  In addition, by letter 
dated in April 2001, he was advised of the evidence he needed 
to submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  The April 2002 Board Remand informed 
him that if there was additional relevant evidence, he must 
submit the evidence.  By letter dated in September 2002, he 
was advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that while the 
veteran has indicated that there are additional records 
pertaining to a truck accident during service, there is no 
indication that the records would be 


relevant to the issue of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for anxiety with depressive reaction.  The 
Board notes that the veteran was afforded an opportunity to 
present evidence and argument in support of his claim and did 
so before a hearing officer at the RO in November 1998 and 
before the undersigned member of the Board in March 2001.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  



Analysis 

The question to be addressed is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for anxiety and 
depression.  The Board finds that he has not done so.  

At the time of the prior RO denial in August 1977, the 
evidence of record included service medical records, post-
service medical records, VA examination reports, and the 
veteran's claim.  The RO determined that the disorder existed 
prior to service.  In essence, the RO determined that anxiety 
and depression were not incurred in or aggravated by service. 

Since the unappealed August 1977 determination, the veteran 
has petitioned to reopen his claim.  In association with the 
petition to reopen, the veteran has submitted SSA records, VA 
examination reports and opinions, and VA treatment records, 
showing diagnoses of depression with psychotic features and 
anxiety.  However, at the time of the prior denial, the 
evidence reflected an anxiety disorder and depressive 
reaction.  The defect in the claim was that there was no 
competent evidence that an anxiety disorder or depression 
were aggravated during service.  While VA outpatient 
treatment records note the veteran's report of having had 
difficulty in maintaining stability in his life after 
service, such does not establish that anxiety or depression 
was aggravated during service.  The additional evidence does 
not contain a competent opinion to the effect that anxiety or 
depression was aggravated during service.  Evidence that 
merely confirms the previously established fact that he has 
anxiety and depression is cumulative.  

In essence, the evidence added to the record since the prior 
denial does not cure any of the evidentiary defects that 
previously existed.  There is evidence of a current anxiety 
disorder and depression, but no competent evidence of 
aggravation during service.  The evidence submitted in 
support of the petition to reopen is not new and material.  

While the veteran has related an anxiety disorder and 
depression to service, and specifically that such was 
aggravated during service, to include as a result of his 
duties and a truck accident, his opinion is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
record reflects that the veteran has been employed as a 
nurse's aid, he is not shown to be qualified to offer an 
opinion that requires medical expertise.  If a statement is 
not competent, it necessarily follows that such assertions 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Based on the reason for the prior denial, the Board finds 
that the evidence added to the record since the August 1977 
rating decision is not new and material.  Consequently, the 
petition to reopen the claim of entitlement to service 
connection for anxiety and depression is denied.  


ORDER

The petition to reopen a claim for service connection anxiety 
and depression is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

